Pfeifer, J.
CPPA asserts in its propositions of law that the court of appeals erred in concluding that most of the requested PCIR records were exempt from disclosure despite Officer Pettry’s agreement that she will not file an appeal or petition for postconviction relief. We agree with CPPA’s contention and reverse the judgment of the court of appeals.
Once they are determined to be exempt as trial-preparation records or work product, records continue to be exempt until all criminal proceedings are completed. State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 639 N.E.2d 83, paragraph four of the syllabus; State ex rel. WLWT-TV5 v. Leis (1997), 77 Ohio St.3d 357, 360, 673 N.E.2d 1365, 1369. The purpose of the trial-preparation and work-product exemptions is not furthered by continuing these exemptions when the defendant no longer seeks a new criminal trial. In Steckman, 70 Ohio St.3d at 432, 639 N.E.2d at 92-93, and WLWT-TV5, 77 Ohio St.3d at 360, 673 N.E.2d at 1369, we found that continuing these exemptions until all criminal proceedings have been completed was harsh but necessary. Otherwise, the anomaly of a criminal defendant having more information on retrial “than she or he would be entitled to possess if limited to discovery pursuant to Crim.R. 16” would result whenever the possibility of a retrial remained. Steckman at 432, 639 N.E.2d at *31293. However, the possibility of a retrial terminates when the defendant agrees not to pursue an appeal or postconviction relief. Accordingly, we hold that records are not exempted from disclosure under R.C. 149.43(A)(1)(g) and (A)(2)(c) by the trial-preparation and work-product exemptions when the criminal defendant who is the subject of the records agrees not to pursue any further proceeding that might result in a new criminal trial, e.g., appeal or postconviction relief.
This conclusion comports with our duty in public records cases to strictly construe exemptions from disclosure under R.C. 149.43 and to resolve any doubts in favor of disclosure of public records. See State ex rel. Gannett Satellite Information Network, Inc. v. Petro (1997), 80 Ohio St.3d 261, 264 and 266, 685 N.E.2d 1223, 1227 and 1228.
This court has plenary authority in extraordinary writ cases. State ex rel. Natalina Food Co. v. Ohio Civ. Rights Comm. (1990), 55 Ohio St.3d 98, 99, 562 N.E.2d 1383, 1384. Based on that authority and the foregoing analysis, we reverse the judgment of the court of appeals and grant the writ of mandamus compelling appellees to provide access to the requested records to appellant upon the submission to appellees of an affidavit of Officer Pettry that she agrees not. to pursue an appeal, postconviction relief, or any other proceeding that might result in a retrial of her assault charge.

Judgment reversed and unit granted.

Douglas, Resnick and F.E. Sweeney, JJ., concur. Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.